Citation Nr: 1414788	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-11 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1972 to July 1976, and had additional service in the Reserves and Army National Guard.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In March 2012, a videoconference hearing was held before the undersigned; a transcript is associated with the record.

The issue of service connection for PTSD with depression (on de novo review) is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed July 2007 rating decision denied the Veteran service connection for PTSD with depression based essentially on findings that there was no diagnosis of a psychiatric disability in service, and no corroborating evidence of claimed stressor events in service. 

2.  Evidence received since the July 2007 rating decision indicates that the Veteran has a diagnosis of PTSD with depression, and suggests that his alleged stressor events in service may be capable of verification; relates to unestablished facts necessary to substantiate the claim of service connection for a psychiatric disability; and raises a reasonable possibility of substantiating such claim. 


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for PTSD with depression may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as this decision reopens his claim, there is no need to belabor the impact of the VCAA on the matter, as any VCAA- mandated duty omission is harmless.

New & Material Evidence

A July 2007 rating decision denied the Veteran service connection for PTSD with depression based essentially on findings that there was no diagnosis of a psychiatric disability in service and no corroborating evidence of the Veteran's alleged stressor events in service.  The Veteran was notified of, and did not timely file a notice of disagreement with, that decision (or submit additional evidence within a year following), and it has become final based on the evidence of record at the time of the decision.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of:  A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Evidence received since the July 2007 rating decision includes VA and private treatment records, lay statements, a May 2010 VA examination report and opinion, which note the Veteran has a diagnosis of PTSD and relate it to the traumatic events in service reported by the Veteran, as well as the Veteran's hearing testimony in which he provided additional details and information regarding his claimed stressor events in service.  This evidence was part of the record in 2007, and is new.  As it addresses whether the Veteran has PTSD and whether his stressor events are capable of being verified, it pertains to unestablished facts necessary to substantiate the claim of service connection for PTSD with depression.  Consequently, particularly in light of the "low threshold" standard endorsed by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that the evidence is both new and material, and that the claim of service connection for PTSD with depression may be reopened.  De novo consideration of the claim is addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for PTSD with depression is granted.


REMAND

At the March 2012 hearing, the Veteran testified (regarding alleged stressor events in service) that on July 26, 1985, while serving in the National Guard, he was  involved in a motor vehicle accident.  

[The Board notes that a member of the National Guard serves in the federal military only when formally called into the military service of the United States.  At all other times, a member of the National Guard serves solely as a member of the State militia under the command of a state governor.  For a period of National Guard service to be qualifying service for VA compensation benefits, the period of service must have when the National Guardsman was ordered into Federal service under 38 U.S.C.A. §§ 316, 502, 503, 504, 505; 38 C.F.R. §§ 3.6(c), (d).]

Because the Veteran seeks to establish service connection based on underlying stressor event during his National Guard service, whether or not any he was serving in "federalized" service when an alleged event occurred is a critical threshold question.  Accordingly verification of the Veteran's service (i.e., whether or not it was federalized service) when his alleged stressor events took place is necessary.  

Among underlying stressor events alleged by the Veteran is one in which while he was engaged in relief service during Hurricane Hugo he witnessed a helicopter crash in which a friend was killed.  He reported that the crash occurred in the summer of 1973 when he was stationed at Fort Hood, Texas in the Alpha Company, 1st Battalion, 41st Infantry, 2nd Armored Division.  If such event occurred while he was in Federalized service at the location where it took place, it would appear to be an event eminently capable of verification (and if it is not verified, or he was not in federalized service at the local when it occurred, such factors would weigh against his claim).

Furthermore, the Veteran has testified that during the summer of 1975 while he was stationed in Germany with the 20th Mechanized Infantry, 8th Division, he witnessed a stabbing of a friend (last name Parker).  He stated that he was in C Company and Parker was in B Company of the "7th of 20th Mechanized Infantry, 8th Division"  stationed at Lee Barracks, Mainz, Germany. He further related that he was called as a key witness in the court-martial of the person who assaulted his friend.  If such account is accurate, it likewise should be eminently capable of verification.  

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for verification of any (and all) periods of federalized (and qualifying for VA benefits) service (i.e., under 38 U.S.C.A. §§ 316, 502, 503, 504, 505; 38 C.F.R. §3.6(c), (d)) the Veteran may have had as a member of the National Guard during which a stressor event he has alleged took place.  He must assist in this matter by identifying when the service took place (and the occasion for the order to federalized duty).  The RO should request that the service department each such period of federalized service identified (i.e., whether or not the Veteran was indeed in federalized duty status). The periods for which verification of whether the Veteran was in federalized service is sought must include in July 1985 (when he reports he was involved in a motor vehicle accident).  This development should be completed before further development is sought.  The RO should then prepare for the record a determination as to what alleged periods of National Guard service were indeed in federalized (qualifying for VA benefits) status.

2.  Thereafter, the RO should arrange for verification of the Veteran's alleged stressor events in service (to specifically include his motor vehicle accident in July 1985 (if occurred in line of duty during federalized service) and the helicopter crash during Hurricane Hugo and the stabbing of a friend in Germany during active duty service).  He must assist in this matter by providing all further identifying information necessary (e.g., where and when the Court Martial at which he testified as a witness took place).  The RO should then make formal determinations regarding each stressor event alleged (i.e., whether such event took place; whether the Veteran was on active duty/Federalized National Guard duty when it occurred; and whether he was present/involved as alleged.  The RO should address any credibility issues raised.

3.  The RO should then arrange for all further development indicated, to include (if, and only if, a stressor event is deemed corroborated and the Veteran was on active duty/Federalized status National Guard service at the time and he was present at, witnessed, or was otherwise involved in the event) arranging for a VA examination by an appropriate psychologist or psychiatrist to determine whether or not the Veteran has PTSD (or other acquired psychiatric disability) based on the specific stressor event found corroborated.   In such event, the examiner must be advised of the stressor event the RO finds to be corroborated, and the diagnosis must be in accordance with DSM-IV.  If PTSD is not diagnosed, the examiner should indicate what element needed for such diagnosis is lacking.  If another acquired psychiatric disability is diagnosed, the examiner should identify the etiology for the disability considered most likely.

The examiner must explain the rationale for all opinions.

4.  The RO should then review the record and readjudicate the claim (de novo).  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


